Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted February 16, 2022, responding to a requirement for restriction.  This application is a national stage application of PCT/US2018/040774, filed July 3, 2018, which claims benefit of provisional application 62/528243, filed July 3, 2017.
Claims 1-22 are pending in this application.

Election/Restrictions
Applicant’s provisional election without traverse of group II, claims 14-22 drawn to a synthetic chondroitin sulfate oligosaccharide, filed February 16, 2022, is acknowledged.  Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 14-22 are pending in this application and examined on the merits herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 18 describes the claimed oligosaccharides as unnatural.  It is not clear from the claims or the specification what the dividing line between natural and unnatural chondroitin sulfate structures is, rendering the claims indefinite.  While the second paragraph of p. 5 of the specification as originally filed makes mention of CS compounds wherein the N-acetyl group has been removed and replaced as being considered to be unnatural, this description is not presented as a closed, limiting description and does not clearly define what causes a CS compound to be considered unnatural or what CS oligosaccharides other than N-acetyl-modified oligosaccharides are defined as unnatural..
Claims 19 and 20 define certain variables as “alkyl (such as but not limited to methyl or ethyl),” or “substituted aryl (such as but not limited to a p-nitrophenyl group).” It is unclear whether the limitations in the parentheses are or are not required claim limitations, rendering these claims indefinite.
Additionally, claim 20 is directed to specific 11-19-mer chondroitin sulfate oligosaccharides, with what appears to be a p-nitrophenyl group at the reducing end.  However, this p-nitrophenyl is also labeled “R” in the structural drawing, and the variable R is given a further definition in the claim that allows for it to be a structure that is not p-nitrophenyl.  Therefore it is unclear what the actual structures of these compounds are, rendering them indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 14, 16-18, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coutant et al. (J Chem Soc Perkin Trans 1 (1995) pp. 1573-1581, of record in PTO-892 submitted December 16, 2021)
Claims 14 and 15 are directed to chondroitin sulfate oligosaccharide made by the method of presently withdrawn claim 1.  While claim 1 describes specific process steps, the process is defined as performing at least two of four steps amounting to adding a GalNAc or Glc and adding a 6-O-sulfate or 4-O-sulfate.  Since these are naturally occurring elements of chondroitin sulfate the products of this process would merely be chondroitin sulfate oligosaccharides.
Claim 16 is directed to any chondroitin sulfate oligosaccharide of length 3-15 having at least one 4-O-sulfate or 6-O-sulfate group.  Dependent claim 17 further defines the oligosaccharide as having the structure of chondroitin sulfate A, C, D, or E.  Dependent claims 21 and 22 further require that the chondroitin sulfate oligosaccharide be part of a composition but describe the composition in very generic terms, with claim 21 merely describing a composition and claim 22 adding a pharmaceutically acceptable carrier, which in its broadest reasonable interpretation can be any additive that would be appropriate to add to a pharmaceutical.  Dependent claim 18 requires that the chondroitin sulfate oligosaccharide be unnatural, which as described previously is indefinite and cannot be interpreted in a way that clearly requires certain structural features be present.
Claims 19 and 20 claim certain specific defined chondroitin sulfate oligosaccharide structures.
Coutant et al. discloses a chondroitin sulfate A trisaccharide having a methyl group attached at the reducing end. (p. 1577 scheme 8 compound 30) As discussed above, any chondroitin sulfate oligosaccharide of the required length would anticipate claims 14 and 16, and this oligosaccharide being a chondroitin sulfate A oligosaccharide anticipated claim 17.  The methyl group at the reducing end is .

Claims 14, 16-19, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belot et al. (Syntheses of chondroitin 4- and 6-sulfate pentasaccharide derivatives having a methyl beta-D-glucopyranosiduronic acid at the reducing end, Carbohydrate Research 326 (2000) 88–97, reference included with PTO-892)
Claims 14 and 15 are directed to chondroitin sulfate oligosaccharide made by the method of presently withdrawn claim 1.  While claim 1 describes specific process steps, the process is defined as performing at least two of four steps amounting to adding a GalNAc or Glc and adding a 6-O-sulfate or 4-O-sulfate.  Since these are naturally occurring elements of chondroitin sulfate the products of this process would merely be chondroitin sulfate oligosaccharides.
Claim 16 is directed to any chondroitin sulfate oligosaccharide of length 3-15 having at least one 4-O-sulfate or 6-O-sulfate group.  Dependent claim 17 further defines the oligosaccharide as having the structure of chondroitin sulfate A, C, D, or E.  Dependent claims 21 and 22 further require that the chondroitin sulfate oligosaccharide be part of a composition but describe the composition in very generic terms, with claim 21 merely describing a composition and claim 22 adding a pharmaceutically acceptable carrier, which in its broadest reasonable interpretation can be any additive that would be appropriate to add to a pharmaceutical.  Dependent claim 18 requires that the chondroitin sulfate oligosaccharide be unnatural, which as described previously is indefinite and cannot be interpreted in a way that clearly requires certain structural features be present.
Claims 19 and 20 claim certain specific defined chondroitin sulfate oligosaccharide structures.
1 and 2 which are pentasaccharides of chondroitin sulfate A and C, respectively, modified at the reducing end with a methyl group. (p. 89 figure 1) As discussed above, any chondroitin sulfate oligosaccharide of the required length would anticipate claims 14 and 16, and this oligosaccharide being a chondroitin sulfate A or C oligosaccharide anticipated claim 17.  The methyl group at the reducing end is not naturally present in chondroitin sulfate, and thereby renders this oligosaccharide unnatural as described in claim 18.  With respect to claim 19, structure 2 of Belot meets the structural requirements of the first option for the variable groups of the pentasaccharide in claim 19, thereby anticipating this claim.
With respect to the compositions described in claims 21 and 22, Belot discloses synthetic schemes for these compounds (p. 96 right column last paragraph, p. 97 left column second paragraph) wherein the compound is prepared as solutions in both ethanol and water.  Sine ethanol and water are both pharmaceutically acceptable carriers, these solutions are pharmaceutical compositions according to claims 21 and 22.
Additionally with respect to claim 19, this claim describes a structure which is a carboxylic acid in its protonated form, while compound 2 of Belot is pictured as a sodium salt.  However the isolation procedure described in claim 19 involved treating the oligosaccharide with an acidic cation exchange resin, which would result in the conversion to the acid form, before later adding sodium hydroxide to produce the sodium salt.  Therefore Belot did in fact produce the acid form of this oligosaccharide, anticipating claim 19.

Claims 14-16, 18, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiura et al. (US pre-grant publication 2009/0155851, cited in PTO-892)
Claims 14 and 15 are directed to chondroitin sulfate oligosaccharide made by the method of presently withdrawn claim 1.  While claim 1 describes specific process steps, the process is defined as 
Claim 16 is directed to any chondroitin sulfate oligosaccharide of length 3-15 having at least one 4-O-sulfate or 6-O-sulfate group.  Dependent claim 17 further defines the oligosaccharide as having the structure of chondroitin sulfate A, C, D, or E.  Dependent claims 21 and 22 further require that the chondroitin sulfate oligosaccharide be part of a composition but describe the composition in very generic terms, with claim 21 merely describing a composition and claim 22 adding a pharmaceutically acceptable carrier, which in its broadest reasonable interpretation can be any additive that would be appropriate to add to a pharmaceutical.  Dependent claim 18 requires that the chondroitin sulfate oligosaccharide be unnatural, which as described previously is indefinite and cannot be interpreted in a way that clearly requires certain structural features be present.
Sugiura et al. discloses chondroitin fractions having multiple different oligosaccharides. (p. 1 paragraph 16) Because the fractions contain more than one member they can reasonably be considered to be libraries or panels according to claim 15.  While the fractions described by Sugiura appear to be desulfated, and therefore not technically chondroitin sulfate, the limitations of claim 19 appear to be defined in such a way that it can encompass structures having no sulfate groups.  Therefore a chondroitin sulfate oligosaccharide as described in the present claims appears to have been defined by Applicant in a way that encompasses desulfated chondroitin oligosaccharides such as those of Sugiura et al.  In one embodiment a hexasaccharide can be prepared, falling within the scope of claim 16. (p. 9 paragraphs 145-146) This oligosaccharide is further prepared as an aqueous solution.  Since water is a pharmaceutically acceptable carrier this solution would anticipate claims 21 and 22.  Regarding claim 18, since these saccharides are subject to experimental manipulation they can be regarded as unnatural.

s 16-19, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takagaki et al. (“Enzymatic Reconstruction of a Hybrid Glycosaminoglycan Containing 6-Sulfated, 4-Sulfated, and Unsulfated N-Acetylgalactosamine, Biochemical and Biophysical Research Communications 258, 741–744 (1999), Reference included with PTO-892)
Claims 14 and 15 are directed to chondroitin sulfate oligosaccharide made by the method of presently withdrawn claim 1.  While claim 1 describes specific process steps, the process is defined as performing at least two of four steps amounting to adding a GalNAc or Glc and adding a 6-O-sulfate or 4-O-sulfate.  Since these are naturally occurring elements of chondroitin sulfate the products of this process would merely be chondroitin sulfate oligosaccharides.
Claim 16 is directed to any chondroitin sulfate oligosaccharide of length 3-15 having at least one 4-O-sulfate or 6-O-sulfate group.  Dependent claim 17 further defines the oligosaccharide as having the structure of chondroitin sulfate A, C, D, or E.  Dependent claims 21 and 22 further require that the chondroitin sulfate oligosaccharide be part of a composition but describe the composition in very generic terms, with claim 21 merely describing a composition and claim 22 adding a pharmaceutically acceptable carrier, which in its broadest reasonable interpretation can be any additive that would be appropriate to add to a pharmaceutical.  Dependent claim 18 requires that the chondroitin sulfate oligosaccharide be unnatural, which as described previously is indefinite and cannot be interpreted in a way that clearly requires certain structural features be present.
Takagaki et al. discloses enzymatic construction of natural and artificial chondroitin sulfate oligosaccharides. (p. 741 right column first paragraph) Chondroitin-4-sulfae and chondroitin-6-sulfate hexasaccharides were reacted with donor saccharides from chondroitin to produce a mixture of octasaccharides, decasaccharides, and dodecasaccharides. (p. 742 left column second paragraph, also table 1) These products are reasonably considered to be unnatural chondroitin sulfate A or C oligosaccharides according to claims 14 and 16-18.  Additionally since they were produced as a mixed 
For these reasons Takagaki et al. anticipates the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 9, 10, and 12 of copending Application No. 17/254145 (reference application, published as pre-grant publication 2021/0260098, cited in PTO-892, herein referred to as ‘145). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘145 anticipate the claimed invention.  Specifically, claim 9 of ‘145 claims a composition of one or more chondroitin sulfate compounds and a pharmaceutically acceptable carrier.  While this claim does not specifically define the compounds as oligosaccharides as required in present claims 14 and 16, dependent claim 12 of ‘145 picture specific CS oligosaccharides including pentasaccharides to 19-mers, thereby anticipating present claims 14, 16, 21, and 22.  With respect to claim 15, the recitation of “one or more” in claim 9 of ‘145 discloses mixtures of multiple saccharides which would reasonably be considered to be a library or panel within the broadest reasonable interpretation of claim 15.  .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	3/15/2022